DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DelHoyo (U.S. Patent. No. 7,010,108, hereinafter “DelHoyo”) in view of Leppanen et al. (U.S. Patent Application Publication No. 2008/0281971, hereinafter “Leppanen”).

As to Claims 1, 8 and 15, DelHoyo discloses a method comprising: generating and maintaining locus information pertaining to real-time communication sessions between participants, wherein the locus information is maintained in a cloud networking platform (Locus information, in the network model, pertaining to videoconferencing sessions between participants is generated and maintained on network cloud devices.  Column 4, Lines 25-43), each real-time communication session includes an audio component and a video component associated with client devices engaged in the real-time communication session (Video conferencing devices communicate audio and video in real-time communication sessions.  Column 1, Lines 10-28), the locus information comprises a plurality of nodes, and each node represents a plurality of client devices associated with a single participant (All participants are rendered as a node in the Network Model representing the real-time conference.  Column 4, Lines 33-56); 
 	facilitating engagement in a real-time communication session between client devices of two or more participants by providing rendezvous information to at least one client device associated with each participant selecting to engage in the real-time communication session, wherein the rendezvous information comprises a routable address that enables client devices to connect to the real-time communication session (Invite information for connecting to the conference is sent to the participants.  Column 28, Lines 34-67).
	However, DelHoyo does not expressly disclose during the real-time communication session, facilitating a switch and/or sharing of an audio component and/or a video component between a first communication device associated with a first node for a first participant and a second communication device associated with the first node for the first participant such that one of the following occurs during the real-time communication session:  the audio component is switched from the first communication to the second communication device while the video component is maintained with the first communication device, the video component is switched from the first communication device to the second communication device while the audio component is maintained with the first communication device, or one or both of the audio component and the video component is shared by both the first communication device and the second communication device. 
	Leppanen, in the same field of endeavor, teaches during the real-time communication session (§ 0046, Lines 1-5; Example techniques for achieving session mobility using SIP may involve both transfer and retrieval of an active session.  In this context, transfer of the session may involve moving the session on the current device to one or more other devices), facilitating a switch and/or sharing of an audio component and/or a video component between a first communication device associated with a first node for a first participant and a second communication device associated with the first node for the first participant such that one of the following occurs during the real-time communication session:  the audio component is switched from the first communication to the second communication device while the video component is maintained with the first communication device, the video component is switched from the first communication device to the second communication device while the audio component is maintained with the first communication device, or one or both of the audio component and the video component is shared by both the first communication device and the second communication device (§ 0047, Lines 1-5; Session media may either be transferred completely to a single device or may be split across multiple devices.  For example, a user may only wish to transfer the video of his session while maintaining the audio on his personal digital assistant (PDA)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of facilitating engagement in a real-time communication session between client devices with facilitating the switch or sharing of audio/video comprises switching audio/video from a first to a second communication device of the first participant as taught by Leppanen.  The motivation would have been to allow each User to use multiple devices in the same communication session and for other parties of the session to see the user as only one party (Leppanen, § 0042, Lines 3-10 and 14-19).

As to Claims 2, 9 and 16, DelHoyo-Leppanen teach the method, apparatus, and media as previously discussed in Claims 1, 8, and 15.  Leppanen further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: switching the video component or the audio component of the real-time communication session from the first communication device to the second communication device associated with the first node for the first participant (§ 0047, Lines 1-5; Session media may either be transferred completely to a single device or may be split across multiple devices.  For example, a user may only wish to transfer the video of his session while maintaining the audio on his personal digital assistant (PDA)).  The motivation to combine is the same rationale as discussed in Claims 1, 8, and 15.
 	
	As to Claims 3, 10 and 17, DelHoyo-Leppanen teach the method, apparatus, and media as previously discussed in Claims 1, 8, and 15.  Leppanen further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: sharing the video component of the real-time communication session with the first communication device and the second communication device associated with the first node for the first participant (§ 0042, Lines 3-12; A user of the device 214 may wish to participate in a communication session with the server 204 via other devices or network nodes such as a display screen for video transmission and a computer such as the device 214 for viewing the video transmission).  The motivation to combine is the same rationale as discussed in Claims 1, 8, and 15.

	As to Claims 4, 11 and 18, DelHoyo-Leppanen teach the method, apparatus, and media as previously discussed in Claims 1, 8, and 15.  Leppanen further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: sharing of the audio component and/or the video component such that the first communication device sends and receives an audio stream and/or a video stream during the real-time communication session while the second communication device only receives the audio stream and/or the video stream during the real-time communication session  (§ 0047, Lines 1-5; Session media may either be transferred completely to a single device or may be split across multiple devices.  For example, a user may only wish to transfer the video of his session while maintaining the audio on his personal digital assistant (PDA)).  The motivation to combine is the same rationale as discussed in Claims 1, 8, and 15.

As to Claims 5 and 13, DelHoyo-Leppanen teach the method and apparatus as previously discussed in Claims 1 and 8.  DelHoyo further teaches wherein each of the first communication device and the second communication device is selected from the group consisting of a mobile device, a desktop computer, and an on-prem device of a unified communications system (Column 1, Lines 10-22).

	As to Claims 6, 12 and 19, DelHoyo-Leppanen teach the method, apparatus, and media as previously discussed in Claims 1, 8, and 15.  Leppanen further teaches wherein the generating and maintaining locus information pertaining to real-time communication sessions between participants further comprises: receiving information including updates to the nodes based upon changes in client devices engaged with the real-time communication session (§ 0047, Lines 6-8; The user may obtain or locate separate video and audio devices and may wish to transfer one media service to each device). The motivation to combine is the same rationale as discussed in Claims 1, 8, and 15.

Claim(s) 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DelHoyo (U.S. Patent. No. 7,010,108, hereinafter “DelHoyo”) in view of Leppanen et al. (U.S. Patent Application Publication No. 2008/0281971, hereinafter “Leppanen”); further in view of Ramanathan (U.S. PGPub. No. 2010/0199320, hereinafter “Ramanathan”).

As to Claims 7, 14 and 20, DelHoyo-Leppanen teach the method, apparatus, and media as previously discussed in Claims 1, 8, and 15.  
	However, DelHoyo-Leppanen does not expressly disclose during the real-time communication session in which a third communication device of a second participant associated with a second node is engaged in the real-time communication session, facilitating engagement of a fourth communication device of the second participant associated with the second node in a second real-time communication session. 
Ramanathan, the same field of endeavor, teaches during the real-time communication session in which a third communication device of a second participant associated with a second node is engaged in the real-time communication session, facilitating engagement of a fourth communication device of the second participant associated with the second node in a second real-time communication session (The second User may have a second device which they would like to use during a conference, therefore facilitation of the audio or video is enabled from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of facilitating engagement in a real-time communication session between client devices with wherein facilitating the switch or sharing of audio/video comprises switching audio/video from a first to a second communication device of the first participant as taught by Ramanathan.  The motivation would have been to allow each User to use multiple devices in the same communication session. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 (and their dependent claims) on pages 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejection of claims 1, 8, and 15 above, Leppanen, in the same field of endeavor, teaches during the real-time communication session (§ 0046, Lines 1-5; Example techniques for achieving session mobility using SIP may involve both transfer and retrieval of an active session.  In this context, transfer of the session may involve moving the session on the current device to one or more other devices), facilitating a switch and/or sharing of an audio component and/or a video component between a first communication device associated with a first node for a first participant and a second communication device associated with the first node for the first participant such that one of the following occurs during the real-time communication session:  the audio component is switched from the first communication to the second communication device while the video component is maintained with the first communication device, the video component is switched from the first communication device to the second communication device while the audio component is maintained with the first communication device, or one or both of the audio component and the video component is shared by both the first communication device and the second communication device (§ 0047, Lines 1-5; Session media may either be transferred completely to a single device or may be split across multiple devices.  For example, a user may only wish to transfer the video of his session while maintaining the audio on his personal digital assistant (PDA)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of facilitating engagement in a real-time communication session between client devices with facilitating the switch or sharing of audio/video comprises switching audio/video from a first to a second communication device of the first participant as taught by Leppanen.  The motivation would have been to allow each User to use multiple devices in the same communication session and for other parties of the session to see the user as only one party (Leppanen, § 0042, Lines 3-10 and 14-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2011/0066745 (Olsson et al.) – A method for allowing user devices to communicate with one another and control sharing of video streams between different user devices in order to reduce bandwidth utilization in the network. 
U.S. Patent No. 10581933 (Verma) – A method for sharing an output device between multimedia devices to transmit and receive data.  Automatically discovering one or more second multimedia devices and transmitting data of the first multimedia device to the one or more second multimedia devices when the one or more second multimedia devices are discovered. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452